Title: To Thomas Jefferson from John F. Cocke, 1 May 1821
From: Cocke, John F.
To: Jefferson, Thomas


Dr sir,
Powhatan
May 1st 1821—
Some years ago you had a mortgage on an estate in Goochland known by the name of B. Dom, it was sold for your Benefit and purchased by Wm Bentley for the representatives of Wm Ronald late of this County—the object of this Communication, is to be informed if you have receiv’d from Bentley the Money due you from the sale, If so be so good as to give me the most speedy information, as your acknowledgement is necessary—to the perfection of my rights;—notwithstanding the open and avowed intention of Colo Bentley that he was making the purchase for the legatees of Wm Ronald, he used it for his own purpose, and gave Mr Wickham a Mortgage on the plantation in question, Suit was instituted, and the orphans of said Ronald recoverd the land By a Chancery Decision And that Mr James Pleasants should Convey to them if Satisfactory evidence is produced to him, of the money being paid, for which the land was sold. Your immediate attention to this will add a personal favour, to the Many I feel and gratefully acknowledge in common with the rest of yr CountrymenJohn F. CockePS. Direct to Goochland Ct. House